Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147652-3                                                                                             Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  EDWARD J. PITTMAN,                                                                                      David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147652-3
                                                                    COA: 312732, 313593
                                                                    MCAC: 12-000015
  ROTHENBERGER COMPANY, INC. and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 25, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
         t1118
                                                                               Clerk